Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Jetblack Corp.(the "Company") on Form 10-K for the year ended August 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Vanessa Avila, the Treasurer and Director (Principal Financial Officer) of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: December 14, 2010 Vanessa Avila /s/ Vanessa Avila (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)
